DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 04/26/2021.
Claims 1-7 are allowable.
Claims 8-20 are pending.
This Action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amended Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites the limitation “and wherein the cache is generated prior to …” that is not supported in 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Amended Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the newly added limitation “… plural search keys …” that is indefinite since it is not clear how to apply in view of the claimed limitation “over four iterations …” For example, plural search keys implicitly directed to N number of search keys that may require N number of iterations, but the claim recites only 4 iterations of search keys in view of “plural search keys”.  Also, it is not clear how and/or what “over four iterations” is based on.  Therefore, the claim seems indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2014/0129536 issued to Anand et al. (“Anand”), and further in view of Pub. No US2019/0325771 issued to Ghatage et al. (“Ghatage”).
As to Claim 8, Anand teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
obtain information about a current incident (Anand, Figure 9A illustrate information about a current incident);
(Anand, Figure 1, [0024] whereas search for relevant incidents by keywords); 
search a cache using different combinations of the plural search keys (Anand, Figure 10 cache/memory 16 in conjunction with Figures 6-8, [0025] whereas extracted keywords may be verified using category relationships or incident context, whereas for example, it may be checked whether the combination of keywords is valid [0031] [0057] whereas keywords are extracted, validated, and stored (cached) in a database 806 as consolidated incident data); 
over four iterations, generate new search keys using results from a previous search and searching the cache using the new search keys (Anand, Figures 1 and 8, [0070] whereas classifying incidents, searching incident by keywords, calculating relevancy score and ranking search results read on the four iterations); and 
display solutions based on results from the searching and the iteratively generating and searching (Anand, Figures 7-8 and 9A-D, [0004] whereas diagnosing and detecting causes of an incident interactively, may comprise searching for relevant incident tickets by keywords, [0060] whereas effectively searching for relevant co-occurring and reoccurring incidents together reveal underlying patterns of incidents and then provide SMEs insights into incident causes and resolution).
Anand does not explicitly teach using natural language processing.  However, 
Ghatage teaches information about the current incident using natural language processing (Ghatage, [0032] whereas execute a natural language processing technique to compare the received data to data describing the problem that is to be solved, and determine that the received data describes a solution based on a degree of similarity between the received data and the data describing the problem).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Ghatage and Anand are in the same field of endeavor such as detecting and solving incident in information technology service management to provide method and system which curate data describing the set of solutions using one or more natural language processing techniques (Ghatage, [0004]).
As to Claim 9, Anand in combination with Ghatage teaches the program instructions further being executable by the computing device to cause the computing device to generate a cache including a plurality of links between causes and possible solutions (Anand, Figures 1, 3, 6 and 10 cache/memory 16, [0010] whereas link between an account and a workgroup indicates the workgroup is called for the account's incidents [0020] whereas IT incident management approach of the present disclosure in one embodiment may diagnose incidents by effectively searching for relevant co-occurring and reoccurring incidents detect suspected causes, suggest resolution and [0024]).
As to Claim 10, Anand in combination with Ghatage teaches the program instructions further being executable by the computing device to cause the computing device to obtain information about information technology incidents and problems, wherein the plurality of links between causes and possible solutions are generated using the information about information technology incidents and problems (Anand, Figures 1, 3 and 6, [0010] whereas link between an account and a workgroup indicates the workgroup is called for the account's incidents [0020] whereas IT incident management approach of the present disclosure in one embodiment may diagnose incidents by effectively searching for relevant co-occurring and reoccurring incidents detect suspected causes, suggest resolution and [0024]).
As to Claim 11, Anand in combination with Ghatage teaches the program instructions further being executable by the computing device to cause the computing device to: 
generate, using natural language processing, cause keys and solution keys using the information about information technology incidents and problems (Anand, Figures 9A-C describe cause keys and solution keys used for information technology incidents and problems); and 
store the cause keys and the solutions keys in the cache (Anand, Figures 4 and 8, [0057] whereas keywords are extracted, validated, and stored in a storage (database 806) as consolidated incident data, whereas memory 16 includes cache memory or others), 
wherein the searching comprises comparing the different combinations of the plural search keys to respective sets of the cause keys ([0031] whereas combination of extracted keywords for an Incident, whereas the methodology of the present disclosure can confirm that the combination of keywords [SomeApp, ServerXYZ, mqseries] is correct).
As to Claim 12, Anand in combination with Ghatage teaches wherein the information about the current incident comprises a description of the current incident and services, devices, and/or applications associated with the current incident (Anand, Figures 9A, [0054] whereas incident IN1 and its reoccurring incidents share common keywords: "ServerXYZ" and "mqseries", suggesting SMEs to focus on MQSeries installed on Server XYZ server).
As to Claim 13, Anand in combination with Ghatage teaches the program instructions further being executable by the computing device to cause the computing device to determine a rank for each of the solutions based on the results from the searching and the iteratively generating and searching (Anand, Figure 8, [0057] whereas search results are consolidated and ranked).
As to Claim 14, Anand in combination with Ghatage teaches wherein the displaying the solutions is based on the rank for each of the solutions (Anand, Figure 8 ranked results 6).

As to Claim 15, Anand teaches a system comprising: 
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device (Anand, Figure 10, [0074] whereas processor 12, system memory 16, [0081] whereas computer readable storage medium);
program instructions configured to generate a cache including a plurality of links between causes and solutions (Anand, Figure 10 cache/memory 16 in conjunction with Figures 6-8, [0057] whereas [0064] whereas incidents linked to a ticket classification object 604); 
program instructions configured to obtain information about a current incident (Anand, Figure 9A illustrate information about a current incident); 
(Anand, Figure 1, [0024] whereas search may return a large number of incidents); 
program instructions configured to search the cache using the search keys (Anand, Figure 1, [0024] whereas search for relevant incident by keywords and [0077] whereas cache memory); 
program instructions configured to iteratively generate new search keys using results from a previous search and search the cache using the new search keys (Anand, Figures 1 and 8, [0020] whereas searching for relevant co-occurring and reoccurring incidents and [0024] whereas search for relevant incidents by keywords); and 
program instructions configured to display solutions based on results from the searching and the iteratively generating and searching (Anand, Figure 8, [0004] whereas diagnosing and detecting causes of an incident interactively, may comprise searching for relevant incident tickets by keywords), wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (Anand, [0081] whereas computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system).
Anand does not explicitly teach using natural language processing.  However, 
Ghatage teaches information about the current incident using natural language processing (Ghatage, [0032] whereas execute a natural language processing technique to compare the received data to data describing the problem that is to be solved, and determine that the received data describes a solution based on a degree of similarity between the received data and the data describing the problem).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teachings since Ghatage and Anand are in the same field of endeavor such as detecting and solving incident in information technology service management to provide method and system which curate data describing the set of solutions using one or more natural language processing techniques (Ghatage, [0004]).
As to Claim 16, Anand in combination with Ghatage teaches further comprising:
program instructions configured to obtain information about information technology incidents and problems (Anand, Figure 1, [0020] whereas IT incident management approach of the present disclosure in one embodiment may diagnose incidents by effectively searching for relevant co-occurring and reoccurring incidents detect suspected causes, suggest resolution and [0024]), and wherein the plurality of links between causes and solutions are generated using the information about information technology incidents and problems (Anand, Figure 3A, [0010] whereas link between an account and a workgroup indicates the workgroup is called for the account's incidents).
As to Claim 17, Anand in combination with Ghatage teaches further comprising: 
program instructions configured to generate, using natural language processing, cause keys and solution keys using the information about information technology incidents and problems (Anand, Figures 9A-C describe cause keys and solution keys used for information technology incidents and problems); and 
(Anand, Figurex, [0057] whereas keywords are extracted, validated, and stored in a storage (database 806) as consolidated incident data, whereas memory 16 includes cache memory or others).
As to Claim 18, Anand in combination with Ghatage teaches wherein the information about the current incident comprises a description of the current incident and services, devices, and/or applications associated with the current incident, and wherein the cache is generated prior to the obtaining the information about the current incident (Anand, Figures 9A, [0054] whereas incident IN1 and its reoccurring incidents share common keywords: "ServerXYZ" and "mqseries", suggesting SMEs to focus on MQSeries installed on Server XYZ server).
As to Claim 19, Anand in combination with Ghatage teaches wherein the iteratively generating and searching comprises four iterations (Anand, [0070] whereas classifying incidents, searching incident by keywords, calculating relevancy score and ranking search results read on the four iterations).
As to Claim 20, Anand in combination with Ghatage teaches further comprising program instructions configured to determine a rank for each of the solutions based on the results from the searching and the iteratively generating and search, and wherein the displaying the solution is based on the rank for each of the solutions (Anand, Figure 8 ranked results 6, [0057] whereas search results are consolidated and ranked [0070] whereas search algorithm of the present disclosure in one embodiment may comprise the following steps: classifying incidents, searching incident by keywords, and calculating relevancy score and ranking search results).

Allowable Subject Matter
Claims 1-7 are allowed.

Response to Arguments
Applicant's arguments filed 04/26/2021 on REMARKS pages 8-17 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons:
Upon further review, it is noted that Anand in combination with Ghatage teaches the inventive concept as presented in claims 8-20, and addressed above.  Furthermore, Anand teaches in Figure 1 [0024] whereas search for relevant incidents by keywords, [0025] whereas another example, it may be checked whether the combination of keywords (servers, applications, middleware, etc.) is valid,  [0031] whereas combination of extracted keywords for an Incident, whereas the methodology of the present disclosure can confirm that the combination of keywords for example [SomeApp, ServerXYZ, mqseries] is correct, [0037] whereas hybrid search engine of the present disclosure may integrate both faceted search and free text search and appropriate search keywords that read on combination of plural search keys.
Furthermore, in response to applicant's argument that Ghatage is not analogous art to the claimed invention, therefore cannot be used in a 35USC103 rejection of Applicant’s claims, the Examiner respectfully disagrees.  The Examiner recognizes that obviousness can only be established by combining or modifying the teachings See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). The Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.' In this case, it would have been obvious to one with ordinary skill in the art at the time the invention was made to combine the teachings since Ghatage and Anand are in the same field of endeavor such as information technology, detecting causes of an incident, analyze, and provide solution.  In addition, Ghatage uses natural language processing techniques to identify causes and solutions in [0032].  Hence, Ghatage provides a method and system which curate data describing the set of solutions using one or more natural language processing techniques in [0004].  Therefore, the combination of Anand and Ghatage teaches the claimed limitations as recited in claims 8 and 15.
In view of the above reasons, the rejection is maintained for Claims 8-20.

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example:
Walthers et al. (Pub. No. US2019/0325323) teaches knowledge management including a plurality of incidents and a plurality of information relating to resolve one or more incidents obtained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163